Citation Nr: 1728362	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-16 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease prior to November 24, 2010, and to a rating in excess of 60 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an initial compensable rating for scars of the anterior chest and right lower extremity associated with coronary artery bypass graft surgery.

4.  Entitlement to an effective date earlier than March 16, 2012, for the grant of service connection for scars of the anterior chest and right lower extremity associated with coronary artery bypass graft surgery.

5.  Entitlement to service connection for a back condition.

6.  Entitlement to service connection for a neck condition.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder with unspecified depressive disorder and unspecified alcohol-related disorder ("PTSD").

8.  Entitlement to service connection for hypertension, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by Department of Veterans Affairs (VA) Regional Offices (ROs) in February 2011, January 2012, and October 2013.  Jurisdiction over the matter currently resides with the RO in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claims.

I.  VA Examinations and Opinions

The Veteran is seeking service connection for back and neck conditions that he asserts are related to in-service trauma.  His service treatment records (STRs) reflect that, in August 1966, he sought treatment for "mid spine pain" that began in May 1966 and was aggravated by prolonged standing and carrying a rifle and pack.  The clinician noted that the Veteran was experiencing persistent back pain in the absence of pathology.  However, he also noted that there was no evidence of malingering and recommended that the Veteran's military occupational specialty be changed.  In May 1968, the Veteran's back was reexamined in connection with additional reports of pain following a December 1967 run.  The Veteran reported that resolution of his prior back pain had required three months of treatment.  The 1968 clinician concluded that the Veteran's back appeared to be within normal limits and did not provide a diagnosis.

Post-service, the Veteran has undergone x-ray studies that revealed degenerative changes in both his neck and his back.  Additionally, during an April 1997 VA examination, he reported that he underwent surgery for a ruptured disc in his neck in 1988.  He indicated at that time that his neck pain had not been present in service but that he had experienced back pain since service.  In a statement submitted in March 2012, however, the Veteran reported that he had experienced pain in both his thoracic spine and cervical spine since basic training, following a 30-foot fall from a rope and an incident during which a drill instructor jumped on his back.

A VA examination and medical opinion were obtained in connection with the instant claim in July 2013, at which time the Veteran again described hurting his spine in service in connection with falling from a rope and being jumped on during basic training.  He reported that he underwent neck surgery in 1988 to relieve a pinched nerve in his left arm and remove bone spurs, and that he had the most trouble with his "mid back up to neck."  The VA examiner did not offer an opinion regarding the etiology of the Veteran's neck symptoms.  However, she concluded that the Veteran did not have a back condition that was related to service.  In support of that opinion, she stated that the Veteran was not bothered by low back pain, that he had experienced a fall following service, and that there was no objective medical evidence to confirm a diagnosis.

The record does reflect that the Veteran sustained a post-service fall in the 1980s, although his ankle, not his back, is discussed in connection with that incident.  In any event, the record additionally documents the Veteran's in-service complaints of mid-back and low back pain and his reports that he has experienced spinal pain since service, and it appears the 2013 examiner did not consider that evidence when reaching her conclusion.  Moreover, contrary to the examiner's assertion, the record includes current back diagnoses.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion must be based upon an accurate factual premise).  In view of the foregoing, the Board finds that an additional VA examination addressing the etiology of the Veteran's current back condition must be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The Board further finds that the evidence just discussed, including the Veteran's lay assertions and the documented degenerative changes in his cervical spine, meets the low threshold of the McLendon standard such that a VA opinion that addresses the etiology of his neck condition must also be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding, in pertinent part, that an examination or opinion is warranted when there is an indication that a current disability may be related to an in-service event).

Turning to the claims of entitlement to service connection for hypertension and erectile dysfunction, the Veteran has primarily asserted that both of those conditions are related to his service-connected PTSD or the medications used to treat it.  More recently, he asserted that they could be related to medications used to treat his service-connected disabilities, generally.  In June 2016, a VA examiner confirmed current diagnoses of erectile dysfunction and hypertension, but concluded only that neither condition was proximately due to or the result of the Veteran's PTSD or any treatment for that condition.  She explained that both conditions had existed prior to any treatment for, diagnosis of, or symptoms of PTSD.  She further stated that the Veteran's hypertension was related to lifestyle choices such as diet with hyperlipidemia, tobacco abuse, and morbid obesity, and that his erectile dysfunction was secondary to lifestyle choices such as smoking, morbid obesity, and vascular disease.  However, secondary service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability, and the examiner did not discuss whether the Veteran's hypertension and erectile dysfunction, if not caused by his PTSD, could have been aggravated by it.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As the 2016 examiner failed to address the possibility of aggravation, and in light of the Veteran's more recent argument regarding the medications used to treat other service-connected disabilities, additional opinions are needed on remand.  Barr, 21 Vet. App. 303.

Turning next to the Veteran's claim for a higher initial disability rating for his ischemic heart disease, the most recent VA examination that addressed the severity of that disability was conducted in November 2010, nearly seven years ago.  As the more recent medical evidence of record does not include findings that permit the Board to determine the current state of the Veteran's ischemic heart disease for purposes of rating that disability, an additional VA examination is needed.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination).

Finally, regarding the Veteran's claim for a higher initial rating for the scars associated with his coronary artery bypass graft surgery, a VA examination report reflects that those scars were not painful in July 2013.  However, the Veteran has since asserted that he experiences pain in his right lower extremity in connection with his scar.  As such a report suggests that his disability may have worsened since the July 2013 examination, remand of this claim for an additional examination is also necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that VA is obligated to provide a new examination when evidence indicates that a service-connected condition has become more severe).

II.  Medical Records

The Veteran has reported undergoing spinal surgery at a specific private medical facility in 1988, but a negative response to VA's records request was received from that facility in October 2012.  However, in light of the need to remand the Veteran's back and neck claims for another reason, the Board finds that an additional attempt to obtain those records should be made and that the Veteran should be invited to submit any relevant records from that facility that he has in his possession.

The Veteran should also be afforded the opportunity to identify any other outstanding private treatment records related to the issues on appeal, and ongoing VA treatment records should be obtained.

III.  Intertwined Claim

Regarding the claim of entitlement to a TDIU, as the Veteran's pending service connection and increased rating claims may affect the outcome of that claim, a final decision on it would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  The Board further notes that the Veteran has not yet submitted VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Thus, on remand, he should be given another opportunity to complete and submit that form.

IV.  Issuance of a Statement of the Case

Finally, the Board has also taken jurisdiction over the issue of entitlement to an effective date earlier than March 16, 2012, for the grant of service connection for scars of the anterior chest and right lower extremity for the limited purpose of ordering corrective action pursuant to 38 C.F.R. § 19.9(c) (2016) (codifying Manlincon v. West, 12 Vet. App. 238 (1999)).  In that regard, in November 2013, the Veteran filed a timely notice of disagreement with both the disability rating and the effective date the RO assigned when it granted service connection for scars of the anterior chest and right lower extremity in an October 2013 rating decision.  Although the RO subsequently issued a statement of the case (SOC) with respect to the assigned disability rating, it has not, to date, issued an SOC regarding, or acknowledged the Veteran's disagreement with, the assigned effective date.  As a result, remand is required so that an SOC addressing entitlement to an effective date earlier than March 16, 2012, for the grant of service connection for scars of the anterior chest and right lower extremity may be issued.  See Manlincon, 12 Vet. App. at 239-41.  The Veteran will then have the opportunity to perfect an appeal as to that issue if he so chooses.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issue of entitlement to an effective date earlier than March 16, 2012, for the award of service connection for scars of the anterior chest and right lower extremity associated with coronary artery bypass graft surgery.  The Veteran is hereby notified that, following the receipt of the SOC concerning that issue, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, that issue should be returned to the Board for appellate review.

2.  Ask the Veteran to complete and submit VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Ask the Veteran to identify any outstanding private treatment records that he wishes VA to obtain, to include records from the clinician who performed his spinal surgery in 1988.  In addition, advise the Veteran that he may submit any evidence or information he might have to support his claims, to include lay statements or any relevant medical records he has in his possession, including records associated with the 1988 spinal surgery.  If any properly completed authorization forms are received, request the identified records.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his attorney notified of such.

In addition, obtain all outstanding VA treatment records and associate them with the claims file.

4.  After the development requested in items 2 and 3 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the etiology of his neck and back disabilities.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

Following review of the claims file and examination of the Veteran, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the Veteran's neck and back disabilities (including any degenerative changes documented in x-ray studies) began in service or are otherwise related to service.

In rendering the opinion, the examiner should specifically discuss the significance of (1) the Veteran's in-service treatment for mid and low back pain; (2) his report of falling from a rope and being jumped on by a drill instructor during basic training; (3) his report that he has continued to experience the spinal pain he experienced in service since that time; (4) the back and neck symptoms (and onset of those symptoms) he described during April 1997 VA spine and mental disorders examinations; (5) his post-service work history; and (6) any post-service trauma the Veteran experienced, including but not limited to a fall in the 1980s during which he injured his ankle, and a motor vehicle accident in 1987, both of which were described during his April 1997 VA examinations.

A complete rationale for the opinions rendered must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

5.  Send the claims file to an internist to obtain an addendum opinion regarding the etiology of the Veteran's hypertension.  The entire claims file should be made available to and be reviewed by the internist in conjunction with this request.  Following review of the claims file, he or she should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by (1) his PTSD; (2) his ischemic heart disease; or (3) any medications used to treat his PTSD or any other service-connected disability?  Please explain why or why not.

(b) If the Veteran's hypertension is not caused by his PTSD, ischemic heart disease, or the medications used to treat his PTSD or another service-connected disability, is it at least as likely as not (50 percent probability or more) that his hypertension has been aggravated by (1) his PTSD; (2) his ischemic heart disease; or (3) any medications used to treat his PTSD or any other service-connected disability?  Please explain why or why not.

If you find that the Veteran's hypertension has been aggravated, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

6.  Send the claims file to a urologist to obtain an addendum opinion regarding the etiology of the Veteran's erectile dysfunction.  The entire claims file should be made available to and be reviewed by the urologist in conjunction with this request.  Following review of the claims file, he or she should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was caused by (1) his PTSD; (2) his ischemic heart disease; or (3) any medications used to treat those conditions or any other service-connected disability?  Please explain why or why not, specifically discussing the Veteran's report that he began experiencing erectile dysfunction following a heart attack in the 1980s.

(b) If the Veteran's erectile dysfunction is not caused by his PTSD, ischemic heart disease, or the medications used to treat those conditions or any other service-connected disability, is it at least as likely as not (50 percent probability or more) that his erectile dysfunction has been aggravated by (1) his PTSD; (2) his ischemic heart disease; or (3) any medications used to treat those conditions or any other service-connected disability?  Please explain why or why not, specifically discussing the Veteran's report that he began experiencing erectile dysfunction following a heart attack in the 1980s.

If you find that the Veteran's erectile dysfunction has been aggravated, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

7.  Schedule the Veteran for a VA examination to determine the current severity of his ischemic heart disease.  The entire claims file should be reviewed in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, to include exercise-based or interview-based METs testing, the examiner should complete the disability benefits questionnaire (DBQ) for evaluating heart conditions.

In addition to completing the applicable DBQ, the examiner should provide an opinion regarding the extent to which the Veteran's ischemic heart disease has impaired his ability to meet the demands of a job, either sedentary or physical, during the claim period.  In other words, the examiner should describe what types of typical employment activities would be limited as a result of the Veteran's ischemic heart disease.

8.  Schedule the Veteran for a VA examination to determine the current severity of the scars of the anterior chest and right lower extremity associated with his coronary artery bypass graft surgery.  The entire claims file should be reviewed in conjunction with the examination.

In addition to completing the applicable DBQ, the examiner should specifically discuss (1) whether the Veteran subjectively reported, or the examination elicited, the symptoms of coldness, numbness, and pain in the right lower extremity he described in his November 2013 correspondence; and (2) whether the symptoms he described in November 2013 are residuals of his coronary artery bypass graft surgery or are attributable to some other condition.

9.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his attorney and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

